DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Objections and Rejections pending since the Final Office Action mailed on September 20, 2021

The rejection of claim 25 under 35 U.S.C. 112(a) is withdrawn.

The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn.

The rejections of claims 14-19, 21-23, 25, and 29-33 under 35 U.S.C. 112(b) are maintained.

The rejections of claims 1, 2, 4-8, 10, 12, and 13 under 35 U.S.C. 103 as being obvious over Sorensen as evidenced by Chu and Yamaoka are withdrawn.


The rejections of claims 1, 3, 24, and 33 under 35 U.S.C. 103 as being obvious over Shin in view of Winarta, Chu, and Yamaoka are withdrawn .

The rejection of claim 9 under 35 U.S.C. 103 as being obvious over Sorensen as evidenced by Chu and Yamaoka, and in view of Shin is withdrawn.

All of the above rejections indicated to be maintained are reproduced below for Applicant’s convenience.


Response to Arguments

Applicant’s Request for Continued Examination of January 13, 2022 does not include any amendments to the claims or otherwise, so the Examiner’s Response to Arguments in the Final Office Action mailed on September 20, 2021 carry over to this Office Action.





Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note that dependent claims will have the deficiencies of base and intervening claims.
	

Claims 14-19, 21-23, 25, 26, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:


a) independent claim 14 recites the limitation "the urea biosensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Is the urea biosensor complete after the step of “applying a diffusion barrier . . . “ so that the step of applying a polysaccharide solution is an after treatment?

b) independent claim 30 recites the limitation "the urea biosensor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Is the urea biosensor complete after the step of “applying a polymeric diffusion barrier . . . “ so that the step of applying a polysaccharide solution is an after treatment?

c) independent claim 34 recites the limitation "the urea biosensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Is the urea biosensor complete after the step of “a polymeric diffusion barrier“ has been applied so that the step of applying a polysaccharide solution is an after treatment?



Allowable Subject Matter

Claims 1-10, 12, 13, 24, 25, and 33 are allowed.

Claims 14-19, 21-23, 26, 29-32, and 34 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




The following is a statement of reasons for the indication of allowable subject matter:  
a) the Written Opinion for International application no. PCT/US2019/035153 (included in Applicant’s IDS of November 12, 2021) deems claims 1-29 of that application to have novelty, but lack an inventive step.  The claims were rejected using the Shin PG-PUB as a base reference.  Shin was used as a base reference in the Final Office Action for U.S. application 16/430028 to reject claims 1, 3, 24, and 33.  The allowability of the currently pending claims in the U.S. application over Shin is discussed below.

b) the Notice of reasons for Rejection for Japanese Patent Application no. 2020-571701 mailed September 2, 2021 (included in Applicant’s IDS of January 18, 2022)  rejects several clams over Reference 1, JP 2014-153243 A, together with Reference 2, JP 2004-528578, which corresponds to WO 2002/097419.  The U.S. Examiner has obtained an English language translation of 
JP 2014-153243 A.  As acknowledged in the Japanese Office Action JP 2014-153243 A does not discloses including a polysaccharide in the biosensor. The Japanese Office Action turns to Reference 2 for the polysaccharide; however, as acknowledged in the Japanese Office Action in Reference 2 the polysaccharide is included in the reagent.  As discussed below, the location of the polysaccharide in Applicant’s claimed invention in the U.S. application is patentably distinct from its being just in the reagent.  It will be noted that the Notice of reasons for Rejection for Japanese Patent Application no. 2020-571701 mailed December 24, 2021 (included in Applicant’s IDS of January 18, 2022) argues that the polysaccharide in the reagent will diffuse upwards and permeate through the permeation layer.  It is not clear to the U.S. Examiner why such diffusion would be expected to occur to any significant extent, if at all, especially as Reference 1 (translation page 7) states,

    PNG
    media_image1.png
    900
    1123
    media_image1.png
    Greyscale

	Since the permeation layer limits the diffusion of the analyte, which is itself a saccharide, for example glucose, it is unlikely that the permeation layer would readily permit permeation of the polysaccharide, more especially as the polysaccharide presumably has at least weak bonds with the enzyme in the reagent that it is meant to stabilize, so limiting the ability of the polysaccharide to diffuse to begin with.     

 c) the EPO Communication included in the Applicant’s IDS of January 18, 2022 does not reject any claims.

d) in claim 1 the combination of limitations requires “(i) polysaccharide that is over a combination of the polymeric diffusion membrane, the enzyme layer, and the ammonium-selective polymeric membrane, or (ii) polysaccharide that is over a combination of the polymeric diffusion membrane, the enzyme layer, and the ammonium- selective polymeric membrane . . . .[italicizing and underlining by the Examiner]”  Applicant has found that providing a polysaccharide that is over a combination of the polymeric diffusion membrane, the enzyme layer, and the ammonium-selective polymeric membrane, improves the stability and shelf-life of the urea biosensor.  See, for example, PG-PUB 2020/0318152 A1 paragraphs [0035], [0043], [044], and [0080].
In contrast, in the urea biosensor of Sorensen as evidenced by Chu and Yamaoka a polysaccharide is added to the urease before the urease forms the enzyme layer on the ammonium-selective polymeric membrane (note the following in Sorensen

    PNG
    media_image2.png
    124
    370
    media_image2.png
    Greyscale

).
.	In contrast, in the urea biosensor of Shin as modified by Winarta, Chu, and Yamaoka, polysaccharide is added into the reagent.  Note the following 

    PNG
    media_image3.png
    238
    397
    media_image3.png
    Greyscale

	(Winarta);


    PNG
    media_image4.png
    418
    426
    media_image4.png
    Greyscale

(see Chu paragraph [0011]), and


    PNG
    media_image5.png
    251
    442
    media_image5.png
    Greyscale

(Yamaoka paragraph [0100]).
	
 
d) claims 2-10, 12, 13, 24, 25, and 33 depend directly or indirectly from allowable claim 1.

e) in independent claim 14 the combination of limitations requires the steps of “applying a polysaccharide solution to the urea biosensor after the diffusion barrier is applied to the enzyme layer; and drying the urea biosensor. .[italicizing and underlining by the Examiner]”
	The discussion above regarding the allowability of claim 1 also applies to claim 14.

f) claims 15-19, 21-23, 26, and 29 depend directly from allowable claim 14.


g) in independent claim 30 the combination of limitations requires the steps of
“(i) applying polysaccharide solution to at least part of the urea biosensor after the polymeric diffusion membrane is applied to the surface of the enzyme layer, or (ii) both applying polysaccharide solution to the at least part of the urea biosensor after the polymeric diffusion membrane is applied to the surface of the enzyme layer and adding polysaccharide solution to the urease in solution before the urease in solution is cast on the outer surface of the ammonium-selective polymeric membrane; . . . . [italicizing and underlining by the Examiner]”
	The discussion above regarding the allowability of claim 1 also applies to claim 30.


h) claims 31-32 depend directly from allowable claim 30.


i) in independent claim 34 the combination of limitations requires 

. . . . (i) polysaccharide that is applied to at least part of the urea biosensor after the polymeric diffusion membrane is applied to the surface of the enzyme layer, or (ii) polysaccharide that is added to the urease before the urease forms the enzyme layer on the ammonium-selective polymeric membrane, or (iii) polysaccharide that is both applied to the at least part of the urea biosensor after the polymeric diffusion membrane is applied to the surface of the enzyme layer and that is added to the urease before the urease forms the enzyme layer on the ammonium- Inventors Xiaoxian Xu, et al.Docket No.: INL-168US Serial No. : 16/430,028 Filed: June 3, 2019 Page : 8 of 11 selective polymeric membrane, the polysaccharide maintaining stable activity of the urease between the polymeric diffusion membrane and the ammonium-selective polymeric membrane; wherein the urea biosensor is configured to maintain stable urea measurement performance after 5 months of dry storage at ambient temperature and 21 days of use.
	[italicizing and underlining  by the Examiner]

The discussion above regarding the allowability of claim 1 also applies to claim 34.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             February 12, 2022